DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed on January 5, 2021.  Claims 1-20 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for U.S. Patent Application No. 16/051,553, filed on August 1, 2018, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 5, 2021 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Abstract Idea without significantly more. 

Claim 1, and similarly with respect to claim 10, recites:
storing connection configurations (e.g. mental process of memorization)
capturing image data of a hitch configuration (e.g. observation of surrounding conditions)
identifying the hitch configuration based upon a comparison with the stored connection configuration (observation and comparison)

These judicial exceptions are not integrated into a practical application because they are merely mental processes/observations which does not change the makeup of a device or system, nor act to control a device or system. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to modify a component such that the component operates in a different manner.  Dependent claims 2, 4 and 6-10 do not include any feature to elevate the claims above the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 11, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites the limitation "the display".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the detection".  There is insufficient antecedent basis for this limitation in the claim.

The term “accurately” in claims 12 and 16 is a relative term which renders the claims indefinite. The term “accurately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0312112, to Lewis et al. (hereinafter Lewis).

As per claim 1, Lewis discloses a method for identifying a trailer connection for a vehicle, the method comprising: storing a plurality of connection configurations as saved configurations, wherein the connection configurations identify a hitch compatibility of a coupler of a trailer to a hitch assembly; capturing first image data depicting the hitch assembly; and processing the first image data and identifying a detected hitch configuration of the hitch assembly as a first hitch configuration of the saved configurations (e.g. see paragraphs 0043 and 0058, wherein a hitch identification module 86 identifies a type and size of a trailer hitch, which would be based upon a comparison between images captured by camera 24 and reference data (i.e. saved connection configurations).  

As per claim 2, Lewis discloses the features of claim 1, and further discloses further comprising: receiving a confirmation of the first hitch configuration via a user interface (e.g. see paragraph 0061, wherein up identification a guidance line is generated (i.e. confirmation on a user interface)).

As per claim 3, Lewis discloses the features of claim 2, and further discloses further comprising: controlling an automated navigation operation of the vehicle based on the first hitch configuration of the hitch assembly in response to the confirmation (e.g. see paragraph 0061, wherein up identification a guidance line is generated (i.e. confirmation on a user interface)).

As per claim 4, Lewis discloses the features of claim 1, and further discloses further comprising: displaying the first hitch configuration on the display identifying the detected hitch configuration (e.g. see Figs. 5 and 6).

As per claim 5, Lewis discloses the features of claim 1, and further discloses further comprising: identifying a location of a coupler of a trailer in second image data; and controlling a navigation of the vehicle based on the first hitch configuration of the hitch assembly and the location of the coupler (e.g. see Fig. 6).

As per claim 6, Lewis discloses the features of claim 1, and further discloses wherein the saved configurations comprise at least one of a hitch ball diameter of a hitch ball of the hitch assembly and a position of the hitch ball relative to the vehicle (e.g. see paragraph 0058, wherein type and size of hitch is determined).

As per claim 7, Lewis discloses the features of claim 6, and further discloses further comprising: processing a path derivation routine identifying a navigation path of the vehicle aligning the hitch ball with the coupler based on the position of the hitch ball (e.g. see Figs. 5-8).

As per claim 8, Lewis discloses the features of claim 1, and further discloses further comprising: capturing second image data depicting the trailer; and processing the second image data and identifying a detected coupler configuration of the coupler of the trailer as a second configuration of the saved configurations (e.g. the Office notes that the system/method of Lewis would be utilized/performed multiple times with the same and different trailers thereby qualifying as second image data, coupler detection and save configuration).

As per claim 9, Lewis discloses the features of claim 8, and further discloses wherein the coupler configuration comprises a connection diameter of the coupler (e.g. see paragraph 0058, wherein type and size of hitch is determined).

As per claim 10, Lewis discloses the features of claim 8, and further discloses further comprising: comparing the first configuration of the hitch assembly to the second configuration of the coupler; and identifying a compatibility of the coupler to the hitch assembly based on the comparison (e.g. see paragraph 0058, wherein type and/or size of hitch is determined, therefor different sizes and type of configurations (i.e. first and second configurations) are compared to provide a best match).

As per claim 11, Lewis discloses a vehicle system, comprising: a hitch assembly mounted on a vehicle; an imaging system configured to capture image data comprising the hitch assembly (e.g. see paragraph 0043, wherein a camera 24 is provided); a user interface comprising a display (e.g. see Fig. 1, display 16); and a controller that: identifies the hitch assembly based on the image data; accesses a hitch configuration of the hitch assembly in response to the detection (e.g. see paragraphs 0043 and 0058, wherein a hitch identification module 86 identifies a type and size of a trailer hitch, which would be based upon a comparison between images captured by camera 24 and reference data (i.e. saved connection configurations)); displays the hitch configuration on the display (e.g. see Fig. 5); receives a selection of the hitch configuration (e.g. the system identifies (i.e. selects) the hitch configuration); and controls an automated navigation operation of the vehicle based on the configuration for the hitch assembly (e.g. see Figs. 6-8).  

As per claim 12, Lewis discloses the features of claim 11, and further discloses wherein the selection of the hitch configuration is a confirmation that the detected hitch assembly is accurately identified (e.g. the Office notes that determination and selection of the hitch configuration would be based upon a level of confidence (i.e. accuracy)).

As per claim 13, Lewis discloses the features of claim 11, and further discloses wherein the controller further: identifies a coupler of a trailer based on the image data (e.g. see paragraphs 0043 and 0058, wherein a hitch identification module 86 identifies a type and size of a trailer hitch, which would be based upon a comparison 

As per claim 14, Lewis discloses the features of claim 13, and further discloses wherein the controller further: accesses a coupler configuration of the trailer in response to the identification of the trailer (e.g. see paragraphs 0043 and 0058, wherein a hitch identification module 86 identifies a type and size of a trailer hitch, which would be based upon a comparison between images captured by camera 24 and reference data (i.e. saved connection configurations)).

As per claim 15, Lewis discloses the features of claim 14, and further discloses wherein the controller further: displays the coupler configuration on the display; and receives a selection of the coupler configuration (e.g. see Figs. 5 and 6 and paragraph 0058).

As per claim 16, Lewis discloses the features of claim 15, and further discloses wherein the selection of the coupler configuration is a confirmation that the detected coupler is accurately identified (e.g. the Office notes that determination and selection of the hitch configuration would be based upon a level of confidence (i.e. accuracy)).

As per claim 17, Lewis discloses the features of claim 14, and further discloses wherein the controller further: determines a connection compatibility between the hitch assembly and the coupler based on the hitch configuration and the coupler configuration (e.g. see paragraph 0058).

As per claim 18, Lewis discloses the features of claim 17, and further discloses wherein the controller further: in response to a positive determination of the connection compatibility, controls the automated navigation operation (e.g. see paragraph 0058; also see rejection of claim 16).

As per claim 19, Lewis discloses the features of claim 17, and further discloses wherein the controller further: in response to a negative determination of the connection compatibility, outputs an instruction to adjust at least one of the hitch configuration and the coupler configuration (e.g. the Office notes that the system would continue to operate and search for a connection compatibility should one not be found).

As per claim 20, Lewis discloses a method for identifying a trailer connection for a vehicle, the method comprising: storing a plurality of connection configurations as saved configurations, wherein the connection configurations identify a hitch compatibility of a coupler of a trailer to a hitch assembly; capturing first image data of the hitch assembly; processing the first image data and identifying a detected hitch configuration of the hitch assembly as a first hitch configuration of the saved configurations; capturing second image data of the trailer; processing the second image data and identifying a detected trailer configuration of a coupler of the trailer as a second configuration of the saved configurations; comparing the first configuration of the hitch assembly to the second configuration of the coupler; and identifying a compatibility of the coupler to the hitch assembly based on the comparison (e.g. see rejections of claims 1-10).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.